Citation Nr: 1618242	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for right lateral epicondylitis (tennis elbow).


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1980 until January 1983, July 1996 until March 1997, and November 2004 until November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction is with the RO in Atlanta, Georgia.

The Veteran also perfected an appeal on the issue of entitlement to service connection for left hand carpel tunnel syndrome.  During the pendency of the appeal in a July 2015 rating decision, the RO granted service connection for left hand carpel tunnel syndrome effective April 27, 2010.  As this represents a full grant as to that benefit sought on appeal, the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In her June 2012 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In a letter from the Veteran received March 2016, the Veteran stated that she no longer desired a hearing.  Thus, her hearing request is deemed withdrawn.

This case was processed using the Veterans Benefits Management System (VBMS) paperless claims processing service.  Virtual VA contains additional records that are irrelevant to the claim on appeal or are duplicative of what is in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's claim of entitlement to service connection for a cervical spine disorder, remand is required to provide the Veteran a VA examination and opinion.  A VA examination addressing the etiology of a claimed disability is required where the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has reported arm pain during service.  In her substantive appeal, the Veteran further claimed that her cervical spine disorder resulted from military exercises, and carrying heavy military equipment.  The Veteran underwent surgery in June 2008 for cervical spondylosis with radiculopathy that had been causing her neck and arm pain.  The Veteran reported a "lifting accident" in May 2007 at her job.  Private surgery records show that at some point prior to surgery, the Veteran underwent magnetic resonance imaging (MRI) that showed a preoperative diagnosis of cervical spondylosis with radiculopathy; specifically a large disc osteophyte complex at C4-C5 with compression of the spinal cord on the left, and a smaller osteophyte disc complex at C5-C6 with compression of the spinal cord.  Following surgery, the Veteran had a diagnosis of status post anterior cervical discectomy with fusion.  VA medical records from March 2013 and April 2013 show diagnoses of cervical spine degenerative disc disease and radiculopathy.  

Thus, there are competent reports of arm pain during service and allegations of military exercises.  The Veteran has essentially claimed that her in-service arm pain was a symptom of her cervical spine disorder.  Additionally, the Veteran underwent surgery for cervical spondylosis less than two years following separation from service and has current cervical spine diagnoses.  In light of the Veteran's credible statements regarding in-service arm pain and in-service events, the temporal proximity of the Veteran's 2008 neck surgery to her separation from service, and her ongoing cervical spine diagnoses, the Board finds that a VA examination and opinion is necessary.

Regarding the claim for entitlement to service connection for right lateral epicondylitis, remand is required for a statement of the case.  In an August 2015 rating decision, the RO denied the Veteran's claim.  The Veteran submitted a notice of disagreement in August 2015.  To date, a statement of the case has not been issued addressing that issue.  Therefore, on remand, a statement of the case should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to the issue of entitlement to service connection for right lateral epicondylitis.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records; specifically, the MRI results that predated her cervical spine surgery in June 2008.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the nature etiology of any currently present cervical spine disorder.  The entire claims file, including a copy of this REMAND, should be made available to and be reviewed by the examiner, and review of such should be noted in the examination report.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide the following information and opinions:

a.  Identify all currently present cervical spine disorders.

b.  Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed form of cervical arthritis, if applicable, was manifest within one year of the Veteran's separation from service in November 2006?  The examiner is requested to specifically address the temporal relevance, if any, of the Veteran's 2008 diagnosis of cervical spondylosis.

c.  Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cervical spine disorder was caused or aggravated by the Veteran's military service?  The examiner is requested to specifically address (1) the Veteran's testimony regarding in-service arm pain, and (2) the impact, if any, of military exercises and carrying military equipment on any currently diagnosed cervical spine disorder.  

With regard to the Veteran's in-service complaints of arm pain, the examiner is reminded that the Veteran is already service-connected for bilateral carpel tunnel syndrome; therefore the examiner is requested to specify, to the extent possible, what symptoms are attributable to the Veteran's service-connected bilateral carpal tunnel syndrome, and those potentially attributable to any currently present cervical spine disorder.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Issue a statement of the case addressing the issue of entitlement to service connection for right lateral epicondylitis (tennis elbow).  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless she perfects her appeal.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




